Citation Nr: 1218127	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-39 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1990 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in October 2009.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge of the Board in November 2011, and a transcript of the hearing is associated with her claims folder.  At the hearing, the Veteran submitted evidence with a waiver of RO consideration.  

Of preliminary importance, the Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for a psychiatric disorder, including PTSD. 


FINDING OF FACT

The Veteran does not have a current psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, including PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in July 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for psychiatric disorders in August 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examination included medical opinions with rationales after examination of the Veteran and review of the claims file.  This examination was therefore adequate.  The Veteran has not asserted that there are any additional outstanding medical records which need to be obtained.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD, in particular, requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2011).  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  

The Veteran claims that service connection is warranted for PTSD which stems from being sexually harassed in service.  

Service treatment records show no history, complaints, or diagnoses of a psychiatric disorder, and the Veteran denied having or having had psychiatric symptomatology on service separation examination in October 1992 and her psychiatric evaluation was normal at that time.  

The first treatment for psychiatric problems was post-service in 2007.  A May 2007 Vet Center intake note states that the Veteran had been stalked and harassed by a fellow airman when she refused to have sex with him.  He gathered and used evidence of her sexual orientation against her.  She was clearly harboring deep resentment, bitterness, and rage about perceived betrayal by the air force and the ending of a promising career.  

In August 2007, a Vet Center therapist indicated that the Veteran had exhibited symptoms consistent with a diagnosis of PTSD during initial interview.  After she completed a questionnaire and had been counseled and interviewed, he diagnosed the Veteran with PTSD stemming from sexual harassment she received in the air force.  

In a May 2008 treatment note, the Veteran attributed her depression to a bad breakup after having been with a girlfriend for 2 years.  

There were impressions of depression and anxiety in July 2008.  Later that month, a treater reported diagnoses of PTSD and depressive disorder.  Her traumatic event had been refusing sex and then having the perpetrator file an affidavit accusing the Veteran of being a lesbian and of having a sexual relationship with a subordinate.  

A VA psychiatric examination was conducted in August 2011, with the examiner reviewing the Veteran's claims folder and being asked to comment as to whether any currently diagnosed psychiatric disorder was in any way causally or etiologically related to the Veteran's service.  It was noted that the Veteran had been part of a group of friends whose leader came to sexually harass her.  He had attempted an affair with her and kept on trying to have sex with her.  It got to the point that he made an overt and explicit sexual advance, goading her to have sex with him.  She kept resisting, however, and he did not force himself on her, but had pressured her and made her feel very uncomfortable and had gotten very close to her.  She eventually made it clear that she had no interest in this, and so he relented and instructed her never to tell anyone about it as he had a lot of power and could ruin her career.  He did not have sex with her, and she was able to get through it okay and continued to be friends with him.  

Later, however, he stalked her and gathered information about her sexuality because she had refused to engage in sexuality with him.  Then, charges were brought against her.  Her reaction was to call him for support, but she found out that it was he who had filed the charges against her.  

The examiner noted that the Veteran had had some PTSD symptoms as a child, due to a step grandfather molesting her.  The examiner felt that the traumatic event she experienced with the man in service would not likely have caused her to experience PTSD.  There had been a very traumatic event in that she had been kicked out of the service, but the sexuality part of it did not appear to be a huge obstacle in terms of psychopathology.  She had maintained a friendship with the man throughout, until the charges were brought and she distanced herself from him.  She had wanted to call him when she was confronted with the charges, for assistance and emotional support, and that is when she had discovered that he was behind the charges.  Her wanting to call him for assistance and support suggested that she would not experience posttraumatic stress symptoms in general due to that particular sexual incident.  

The examiner had seen the diagnosis of generalized anxiety disorder in the claims folder, but did not concur with it, as the Veteran did not describe herself as someone who typically is a heavy worrier or has a hard time relaxing in the context of general worries.  He felt that she did not have a mood disorder, as she no longer felt depressed.  She did not admit to anhedonia, and so she did not meet the criteria for major depressive disorder.  Depression, anhedonia, or excessive irritableness would be prerequisites for major depression.  After examining the Veteran, the psychiatrist's impressions were PTSD, only by history, and in partial remission; and major depressive disorder, only by history.  She did not meet the criteria for a diagnosis of depression as she did not have any significant neurovegetative symptoms.  

The examiner concluded that there was no sufficient evidence in the record to support the Veteran's contention that her posttraumatic stress problems are specifically related to the alleged incident of sexual harassment in service.  It was far more likely that the symptoms were related to incidents of sexual molestation at the hands of her step grandfather.  There was no supportive documentation to suggest that there was any specific mental health problem directly resulting from the Veteran's experience in service.  It was clear that the sexual harassment and discharge from service were very difficult for the Veteran, but the psychiatrist did not see sufficient evidence of markers in service that would support the Veteran's assertion that this stressful incident was the most significant event linked to her emotional health problems.  

The Veteran had had to endure repeated sexual abuse from her step grandfather, and had subsequently had a number of failed relationships during which she felt she was taken advantage of because of her financial status.  She had had very severe back pain issues which had caused substantial problems for her.  She had also had a long period of unemployment that was partly related to her back pain.  All of these stressors likely had contributed to her bouts of depression which the Veteran had described to the psychiatrist.  There was no documentation supporting a diagnosis of major depression.  She had experienced stress on being discharged from service due to her sexual orientation.  There was no evidence in the records that clearly supported that this specific incident was directly related to the development of her depression or posttraumatic stress problems later in life.  

Based on the evidence, the Board concludes that service connection is not warranted for psychiatric disorder, including PTSD.  The preponderance of the evidence shows that the Veteran has had psychiatric symptoms, but that she does not have a psychiatric disorder such as PTSD, generalized anxiety disorder, or major depression under DSM-IV.  These were tested for on VA examination in August 2011, and the examiner indicated that the diagnostic criteria for them are not met, and explained why.  The examiner also reviewed the prior records and explained why the diagnoses reported in them were not sufficient to show psychiatric disease under DSM-IV.  This examination report is therefore more probative than prior medical records which listed psychiatric diagnoses without explaining how the diagnostic criteria under DSM-IV were met.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  Even if the Veteran had had a psychiatric disorder in the past, the evidence shows that this was unrelated to service.  It was not shown in service or until many years after service.  No medical evidence attributes it to service and the examiner in August 2011 indicated that there was no supportive documentation to suggest that there was any specific mental health problem directly resulting from the Veteran's experience in service.  

While the Veteran may feel that she has a psychiatric disorder, and that it is related to service, including as reflected by her November 2011 testimony, she is not capable, being a layperson, of diagnosing a psychiatric disorder or indicating its etiology.  Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a psychiatric disorder, including PTSD, is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


